Judgment, Supreme Court, Bronx County (Joseph Dawson, J.), rendered September 15, 2004, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea after a suitable inquiry in which defendant received an adequate opportunity to be heard. The court was fully familiar with the case, including the plea allocution, and was able to make an informed decision (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant’s plea was knowing, intelligent and voluntary. In his plea allocution, defendant admitted that he had intentionally injured his girlfriend by striking her with a belt. Even assuming its authenticity, the purported statement by his girlfriend in which she expressed the opinion that defendant acted unintentionally lacked probative value and was not a basis upon which to permit defendant to withdraw his plea. Concur—Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.